UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . 001-35067 Commission File Number SWISHER HYGIENE INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 27-3819646 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 4725 Piedmont Row Drive, Suite 400 Charlotte, North Carolina (Address of Principal Executive Offices) (Zip Code) (704) 364-7707 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Check one: Larger Accelerated filer o Accelerated filer þ Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No þ Number of shares outstanding of each of the registrant's classes of Common Stock at August 5, 2013: 175,635,902 shares of Common Stock, $0.001 par value per share. SWISHER HYGIENE INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2013 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets (Unaudited) at June 30, 2013 and December 31, 2012 1 Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) for the Three and Six Months Ended June 30, 2013 and 2012 2 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2013 and 2012 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 22 ITEM 4. Controls and Procedures 23 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 25 ITEM 1A. Risk Factors 27 ITEM 6. Exhibits 27 PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SWISHER HYGIENE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share data) June 30, December 31, Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable (net of allowance for doubtful accounts of $2,034 at June 30, 2013 and $2,335 at December 31, 2012) Inventory Receivable due from sale of discontinued operations - Deferred income taxes Assets held for sale - Other assets Total current assets Property and equipment, net Goodwill Other intangibles, net Customer relationships and contracts, net Other noncurrent assets Total assets $ $ Current liabilities Accounts payable and accrued expenses $ $ Long-term debt and obligations due within one year Total current liabilities Long-term debt and obligations Deferred income taxes Other long-term liabilities Total noncurrent liabilities Commitments and contingencies Equity Swisher Hygiene Inc. stockholders’ equity Preferred stock, par value $0.001, authorized 10,000,000 shares; no shares issued and outstanding at June 30, 2013 and December 31, 2012 - - Common stock, par value $0.001, authorized 600,000,000 shares; 175,635,902 and 175,157,404 shares issued and outstanding at June 30, 2013 and December 31, 2012 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Swisher Hygiene Inc. stockholders’ equity Non-controlling interest - 22 Total equity Total liabilities and equity $ $ See Notes to Condensed Consolidated Financial Statements 1 Back to Table of Contents SWISHER HYGIENE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (In thousands, except share and per share data) Three Months Ended June 30, Six Months Ended June 30, Revenue Products $ Services Franchise and other Total revenue Costs and expenses Cost of sales (exclusive of route expenses and related depreciation and amortization) Route expenses Selling, general, and administrative expenses Acquisition and merger expenses - 42 - Depreciation and amortization Impairment related to assets held for sale - - Total costs and expenses Loss from continuing operations ) Other expense, net ) Net loss from continuing operations before income taxes ) Income tax expense ) (8 ) ) ) Net loss from continuing operations ) Loss from discontinued operations, net of tax ) Net loss ) Comprehensive loss Employee benefit plan adjustment, net of tax 3 - 3 - Foreign currency translation adjustment ) Comprehensive loss $ ) $ ) $ ) $ ) Loss per share Basic and diluted (continuing operations) $ ) $ ) $ ) $ ) Basic and diluted (discontinued operations) Weighted-average common shares used in the computation of loss per share Basic and diluted See Notes to Condensed Consolidated Financial Statements 2 Back to Table of Contents SWISHER HYGIENE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six Months Ended June 30, Operating activities of continuing operations Net loss from continuing operations $ ) $ ) Adjustments to reconcile net loss from continuing operations to net cash used in operating activities of continuing operations: Depreciation and amortization Provision for doubtful accounts Stock based compensation Realized and unrealized net gain on fair value of convertible promissory notes and earn-outs - ) Deferred income tax assets and liabilities ) Impairment related to assets held for sale - Loss on sale of assets 26 - Changes in working capital components: Accounts receivable ) Inventory ) (4 ) Other assets and noncurrent assets ) Accounts payable, accrued expenses, and other current liabilities ) Cash used in operating activities of continuing operations ) ) Investing activities of continuing operations Receivable due from sale of discontinued operations (including working capital adjustment) - Purchases of property and equipment ) ) Cash received on sale of property and equipment - Acquisitions, net of cash acquired - ) Restricted cash ) - Cash provided by (used in) investing activities of continuing operations ) Financing activities of continuing operations Proceeds from debt issuances - Principal payments on debt ) ) Cash used in financing activities of continuing operations ) ) Discontinued operations Net cash (used in) provided by operating activities ) Net cash used in investing activities - ) Net cash provided by financing activities - Cash (used in ) provided by discontinued operations ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ See Notes to Condensed Consolidated Financial Statements 3 Back to Table of Contents SWISHER HYGIENE INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 — BUSINESS DESCRIPTION Principal Operations Swisher Hygiene Inc. and its wholly-owned subsidiaries (the “Company,” “Swisher,” “We,” or “Our”) provide essential hygiene and sanitizing solutions to customers throughout much of North America and internationally through its network of company owned operations, franchises and master licensees. These solutions include essential products and services that are designed to promote superior cleanliness and sanitation in commercial environments, while enhancing the safety, satisfaction and well-being of employees and patrons. These solutions are typically delivered by employees on a regularly scheduled basis and involve providing our customers with: (i) consumable products such as detergents, cleaning chemicals, soap, paper and supplies, together with the rental and servicing of dish machines and other equipment for the dispensing of those products; (ii) the rental of facility service items requiring regular maintenance and cleaning, such as floor mats, mops, bar towels, and linens; and (iii) manual cleaning of their facilities. We serve customers in a wide range of end-markets, with a particular emphasis on the foodservice, hospitality, retail, and healthcare industries. We have company owned operations and two franchise operations located throughout the United States and Canada and have entered into Master License Agreements covering the United Kingdom, Portugal, the Netherlands, Singapore, the Philippines, Taiwan, Korea, Hong Kong/Macau/China, and Mexico. NOTE 2 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying Condensed Consolidated Financial Statements have been prepared in accordance with United States generally accepted accounting principles (“GAAP”) for interim financial information and in accordance with the instructions to Form 10-Q and Rule10-01 of RegulationS-X promulgated by the Securities and Exchange Commission (“SEC”) and therefore do not contain all of the information and footnotes required by GAAP and the SEC for annual financial statements. The Company's Condensed Consolidated Financial Statements reflect all adjustments that management believes are necessary for the fair presentation of their financial position, results of operations, comprehensive loss and cash flows for the periods presented. The information at December31, 2012 in the Company's Condensed Consolidated Balance Sheet included in this quarterly report was derived from the audited Consolidated Balance Sheet included in the Company's Annual Report on Form 10-K for the year ended December31, 2012 filed with the SEC on May 1, 2013. The Company's 2012 Annual Report on Form 10-K is referred to in this quarterly report as the “2012 Annual Report.” This quarterly report should be read in conjunction with the 2012 Annual Report. Intercompany balances and transactions have been eliminated in consolidation. Tabular information, other than share and per share data, is presented in thousands of dollars. Certain reclassifications have been made to prior year amounts for consistency with the current period presentation. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses and disclosure of contingent assets and liabilities at the date of the Condensed Consolidated Financial Statements. Actual results could differ from those estimates and such differences could affect the results of operations reported in future periods. The Company's significant accounting policies are discussed in Note 2 of the Notes to Consolidated Financial Statements in our 2012 Annual Report. There have been no significant changes to those policies. 4 Back to Table of Contents SWISHER HYGIENE INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Segment Reporting We operate in one business segment, the manufacturing, distribution and delivery of hygiene and sanitizing solutions and services. We define business segments as components of an organization for which discrete financial information is available and operating results are evaluated on a regular basis by the chief operating decision maker (“CODM”) in order to assess performance and allocate resources. Our CODM is the Company’s President and Chief Executive Officer. Characteristics of our organization which were relied upon in making this determination include the similar nature of the products and services we sell, the functional alignment of our organizational structure, and the reports that are regularly reviewed by the CODM for the purpose of assessing performance and allocating resources. Previously we operated in two segments. See Note 3, “Discontinued Operations and Assets Held for Sale.” Restricted cash Restricted cash at June 30, 2013 and December 31, 2012 consists of amounts held in a collateral account to secure certain letters of credit related to a note payable, facility lease agreements and purchase card balances. Recent Accounting Pronouncements In February 2013, the Financial Accounting Standards Board (“FASB”) issued guidance and disclosure requirements for reporting amounts reclassified out of accumulated other comprehensive income. The guidance requires that an entity provide information about the amounts reclassified out of accumulated other comprehensive income by component. In addition, an entity is required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required under GAAP. The guidance became effective for fiscal years, and interim periods within those years, beginning on or after December 15, 2012. This standard was adopted in the first quarter of 2013. NOTE 3 —DISCONTINUED OPERATIONS AND ASSETS HELD FOR SALE Discontinued Operations – Waste Segment On November 15, 2012, the Company completed a stock sale of Choice Environmental Services, Inc. (“Choice”), and other acquired businesses, including Lawson Sanitation, LLC, Central Carting Disposal, Inc. and FSR Transporting and Crane Services, Inc., that comprised the Waste segment to Waste Services of Florida, Inc. for $123.3 million resulting in a gain of $13.8 million net of tax that was recognized in the fourth quarter of 2012. The stock purchase agreement stipulated customary purchase price adjustments related to closing balance sheet working capital targets and, in addition, that $12.5 million of the purchase price consideration would be reserved and held back in escrow by the purchaser (the “holdback amount”) and paid subject to certain financial adjustments.Management recorded the holdback amount in the calculation of the gain on sale of the Waste segment and the amount was classified on the balance sheet as “Receivable due from sale of discontinued operations” at December 31, 2012.The proceeds from this receivable and the working capital adjustmentwere fully collected during the second quarter of 2013.During the three months ended June 30, 2013, the Company recorded a $0.5 million adjustment to a worker's compensation liability that was retained as a part of the sale of Choice.Net cash used in operating activities from discontinued operations represent the payment of certain liabilities for severance and professional fees, previously accrued as a part of the sale, and paid in the six months ended June 30, 2013. Revenue for the three months and six months ended June 30, 2012, related to the Waste segment, were $17.5 million and $35.4 million, respectively. The loss, net of tax, was $0.9 million for the three and six months ended June 30, 2012. Assets Held For Sale During the second quarter of 2013, the Company commenced an active program to sell certain linen and dust routes and businesses that were determined to be an under-performing, non-core business or routes in non-core geographic markets.Additionally, one of the Company’s manufacturing plants was closed in connection with our plant consolidation effort.In accordance with ASC 360, Property, Plant and Equipment, these assets have been classified as Assets Held for Sale in the Condensed Consolidated Balance Sheet at June 30, 2013.The assets have been adjusted to the lower of historical carrying amount or fair value.These adjustments resulted in the recording of an impairment of goodwill of $1.6 million during the second quarter of 2013.None of the disposal groups that could be classified as discontinued operations were material, individually or combined, to the Company’s consolidated financial statements, and thus these results of operations were not separately classified in discontinued operations. 5 Back to Table of Contents SWISHER HYGIENE INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) It is expected that the individual sales transactions related to these assets will be consummated within the next twelve months.The major classes of the assets held for sale are as follows: June 30, (in thousands, except per share data) Accounts receivable $ 36 Property and equipment, net Goodwill Customer relationships, net Other 15 Assets held for sale $ NOTE 4 — GOODWILL AND OTHER INTANGIBLE ASSETS Goodwill and other intangible assets have been recognized in connection with the Company'sacquisitions. We test our goodwill and intangible asset balances during the fourth quarter of the year for impairment or more frequently if indicators are present or changes in circumstances suggest that impairment may exist. The impairment test performed during the fourth quarter of 2012 did not result in an impairment charge to goodwill or the infinite lived intangible assets. An impairment charge of $0.5 million was recognized related to certain finite lived intangible assets at that time.Changes in goodwill occurred as follows: Goodwill: December 31, 2012 $ Adjustment to the lower of carrying value or fair market value for Assets Held for Sale (Note 3) ) Reclassificationto Assets Held for Sale (Note 3) ) June 30, 2013 $ On a quarterly basis, we monitor the key drivers of fair value to detect the existence of indicators or changes that would warrant an interim impairment test of our goodwill and intangible assets. Based on our assessment of these variables as well as the fact that our operating losses incurred to date are materially consistent with projections used in our 2012 annual impairment analysis, we concluded that there was no need to perform an impairment test during the three months ended June 30, 2013. The estimates used for our future cash flows and discount rates represent management’s best estimates, which we believe to be reasonable, but future continued declines in business performance may impair the recoverability of our goodwill and intangible assets balances and result in an impairment charge being recorded infuture periods. Amortization expense on finite lived intangible assets for the six months ended June 30, 2013 and 2012 was $4.2 million and $4.3 million, respectively. NOTE 5 — INVENTORY June 30, December 31, Finished goods $ $ Raw materials Work in process Total $ $ 6 Back to Table of Contents SWISHER HYGIENE INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 6 — EQUITY Changes in equity for the six months ended June 30, 2013 consisted of the following: Balance at December 31, 2012 $ Stock based compensation Shares withheld related to net share settlement of RSUs ) Foreign currency translation adjustment ) Employee benefit plan adjustment 3 Liquidation of minority interest ) Net loss ) Balance at June 30, 2013 $ Subsequent to the Company’s notification from NASDAQ in June of 2013, that indicated the Company had completed all outstanding filing requirements and had regained compliance with NASDAQ listing rules, the Company was in a position to settle previously vested RSUs. During the three months ended June 30, 2013, the Company issued a total of 695,422 shares related to previously vested RSUs and in accordance with certain employee’s instructions, the Company withheld 216,924 shares to cover the required statutory withholding tax totaling $0.2 million which was determined based on the closing price of our common stock on June 5, 2013. These shares are considered retired under the provisions of the Swisher Hygiene Inc. 2010 Stock Incentive Plan. See Note 14, "Commitments and Contingencies" - in the Other Related Matters section. Comprehensive Loss A summary of the changes in the components of accumulated other comprehensive loss for the six months ended June 30, 2013 is provided below: Foreign Currency Translation Adjustment Employee Benefit Plan Accumulated Other Comprehensive Loss Balance at December 31, 2012 $ ) $ ) $ ) Current period other comprehensive income (loss) ) 3 ) Balance at June 30, 2013 $ ) $ ) $ ) NOTE 7 — LONG-TERM DEBT AND OBLIGATIONS June 30, December 31, Notes payables $ $ Convertible promissory notes, 4.0%: maturing at various dates through 2016 Capitalized lease obligations and other financing Total debt and obligations Long-term debt and obligationsdue within one year ) ) Long-term debt and obligations $ $ Notes payable consist primarily of obligations incurred or assumed related to prior years’ acquisitions. One of the seller notes payable totaling $1.0 million is secured by a letter of credit and the remaining notes are secured by the Company. Interest on these notes range between 2.5% and 4.5% and they mature at various dates through 2019. At the Company’s election, convertible promissory notes with an aggregate principal balance of $5.4 million may be settled into a maximum of 2,722,228 shares of common stock. The Company may settle, at any time prior to and including the maturity date, any portion of the outstanding principal amount, plus accrued interest in a combination of cash and shares of common stock. To the extent that the Company’s common stock is part of such settlement, the settlement price is the most recent closing price of the Company’s common stock on the trading day prior to the date of settlement. Although none of these notes have been settled to date with shares, if all notes outstanding at June 30, 2013 were to be settled with shares, the Company would issue 2,722,228 shares of common stock. These notes do not require remeasurement to fair value after the business combination dates. 7 Back to Table of Contents SWISHER HYGIENE INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) At the holder’s election, one convertible promissory note that matures in 2013 with an aggregate principal balance of $0.4 million may be converted into shares of the Company’s common stock at any time, but not later than the maturity date at a fixed conversion price of $5.00 per share. In addition, the Company may deliver at any time prior to and including the maturity date any portion of the outstanding principal and accrued interest in shares of common stock. The settlement price at which the principal and accrued interest subject to settlement would be converted to common stock is the lesser of (i) the volume weighted average price for the five trading days on NASDAQ immediately prior to the date of conversion, and (ii) the fixed conversion rate; provided, however, that the closing price per share of common stock as reported on NASDAQ on the trading day immediately preceding the date of conversion is not less than $5.00. The note is convertible by the holder into a maximum of 313,040 shares of the Company’s common stock. If this note was converted at June 30, 2013, the Company would have issued 99,951 shares of the Company’s common stock. The Company records this note at fair value and adjusts its carrying value to fair value at each subsequent period. The Company has entered into capitalized lease obligations with third party finance companies to finance the cost of certainequipment. At June 30, 2013 and December 31, 2012, these obligations bore interest at rates ranging between 3.0% and 9.2%. NOTE 8 — FAIR VALUE MEASUREMENTS AND FINANCIAL INSTRUMENTS The Company determines the fair value of certain assets and liabilities based on assumptions that market participants would use in pricing the assets or liabilities. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, or the “exit price.” The Company utilizes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value and gives precedence to observable inputs in determining fair value. The following levels were established for each input: Level 1: “Observable inputs that reflect quoted prices (unadjusted) for identical assets or liabilities in active markets.” Level 2: “Include other inputs that are observable for the asset or liability either directly or indirectly in the marketplace.” Level 3: “Unobservable inputs for the asset or liability.” One of the Company’s convertible promissory notes outstanding at June 30, 2013 is convertible at the holder’s election into a variable number of the Company’s shares at a fixed conversion rate and is considered a Level 3 financial instrument. The fair value of this convertible promissory note is based primarily on a Black-Scholes pricing model. The significant management assumptions and estimates used in determining the fair value include the expected term and volatility of our common stock. The expected volatility is based on an analysis of industry peer's historical stock price over the term of the notes as the Company does not have sufficient history of its own stock volatility, which is estimated at approximately 25%. The Company believes that using a peer group stock volatility rate is appropriate given the Company’s relatively short history as a public company which involved a high growth phase and the audit committee investigation, discussed further in Note 14, “Commitments and Contingencies,” both of which occurred in 2011. The subsequent changes in the fair value of this instrument due to changes in underlying data is recorded in other expense, net on the Condensed Consolidated Statements of Operations and Comprehensive Loss. Future movement in the market price of our stock could significantly change the fair value of this instrument and impact our earnings. The Company has no Level 1 or Level 2 financial instruments. The following table is a reconciliation of changes in fair value of this note: Balance at December 31, 2012 $ Issuance of convertible promissory notes - Settlement/conversion of convertible promissory notes ) Net gains (losses) included in earnings - Balance at June 30, 2013 $ The amount of gains (losses)included in earnings attributable to liabilities still held at the end of the period $
